 



Exhibit 10.25
AMENDMENT 2007-1
TO THE
IKON OFFICE SOLUTIONS, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
     WHEREAS, IKON Office Solutions, Inc. (the “Company”) maintains the IKON
Office Solutions, Inc. Executive Deferred Compensation Plan, as amended and
restated effective January 1, 2005, (the “Executive Plan”) for the benefit of
certain eligible employees of the Company;
     WHEREAS, the Human Resources Committee of the Board of Directors of the
Company (the “Board”) desires to amend the Executive Plan to: (i) reduce the
percentage of matching contributions that will be made to the Executive Plan
with respect to an eligible participant’s deferral of his or her annual bonus to
the Executive Plan; (ii) reduce the maximum percentage of STI that a Group II
Employee may defer to the Executive Plan; (iii) shorten the vesting schedule
with respect to matching contributions made to the Executive Plan for amounts
contributed to the Executive Plan on or after January 1, 2008; and (iv) provide
for the full vesting of matching contributions in the event of a Change in
Control (as defined in the Executive Plan); and
     WHEREAS, pursuant to Paragraph 20 of the Executive Plan, the Board may
amend the Executive Plan at any time.
     NOW, THEREFORE, effective January 1, 2008, the Executive Plan is hereby
amended and restated as follows:
1. The first paragraph of Paragraph 4(b) of the Executive Plan is hereby amended
and restated in its entirety to read as follows:
“(b) Initial Deferrals — Type of Deferral — Group II Employees. Effective March
1, 2006, prior to the beginning of each Plan Year during the term of the Plan, a
Group II Employee may irrevocably elect to defer up to 20% (effective January 1,
2008, up to 10%) of the STI that will become payable to him for IKON’s fiscal
year ending in the following Plan Year; provided, however, that with respect to
the STI that will become payable pursuant to IKON’s fiscal year ending
September 30, 2006, a Group II Employee may irrevocably elect to defer a portion
of such STI by making such election within the time period determined by the
Administrator, but no later than March 30, 2006. A Group II Employee shall not
be eligible to defer Compensation or Equity Rights to the Plan.”
2. Paragraph 5 of the Executive Plan is hereby amended and restated in its
entirety to read as follows:

 



--------------------------------------------------------------------------------



 



“5. Matching Contributions. Effective March 1, 2006 for STI deferrals made to
the Plan on and after March 1, 2006, IKON shall credit to each Participant’s
IKON index account matching contributions based on the percentage of STI
deferred to the Plan by the Participant, the Participant’s employment level at
IKON, and whether the Participant is a Group I Employee or Group II Employee.
Specifically, unless otherwise determined by IKON’s Retirement Plans Committee
or such other committee appointed by IKON’s Board of Directors with the
authority to determine matching contributions under the Plan, (i) each Plan Year
prior to January 1, 2008 for (a) Group I Employees, IKON will match 100% of the
(x) first 75% of STI deferred to the Plan by IKON’s Chief Executive Officer,
(y) first 50% of STI deferred to the Plan by a Participant who has an employment
grade of Level 1 (or its equivalent), and (z) first 30% of STI deferred to the
Plan by a Participant who has an employment grade of Level 2 (or its
equivalent); and (b) Group II Employees, IKON will match 100% of the STI
deferred to the Plan by such Participant; and (ii) each Plan Year on or after
January 1, 2008 for (a) Group I Employees, IKON will match 100% of the (x) first
40% of STI deferred to the Plan by IKON’s Chief Executive Officer, (y) first 25%
of STI deferred to the Plan by a Participant who has an employment grade of
Level 1 (or its equivalent), and (z) first 15% of STI deferred to the Plan by a
Participant who has an employment grade of Level 2 (or its equivalent); and
(b) Group II Employees, IKON will match 100% of the first 10% of the STI
deferred to the Plan by such Participant. All matching contributions pursuant to
this Paragraph 5 shall be credited to the IKON index account and shall be
distributed to the Participant at the same time that the STI for which the
matching contribution is made is distributed to the Participant.”
3. The second paragraph of Paragraph 8(c) of the Executive Plan is hereby
amended and restated in its entirety to read as follows:
“Except as provided below, the matching contributions credited to a
Participant’s IKON index account shall vest in equal installments of (i) for
matching contributions credited for Plan Years prior to January 1, 2008, 1/3 on
the third, fourth and fifth anniversary of the date such matching contributions
were credited to the Participant’s IKON index account, and (ii) for matching
contributions credited for Plan Years on or after January 1, 2008, 1/3 on the
second, third and fourth anniversary of the date such matching contributions
were credited to the Participant’s IKON index account; so long as the
Participant, in either case, is employed by IKON on the applicable date.
Notwithstanding the foregoing, once the Participant has attained Normal
Retirement Age, the vesting of the matching contributions shall be as described
in the following paragraphs, as applicable.”
4. The last paragraph of Paragraph 8(c) of the Executive Plan is hereby amended
and restated in its entirety to read as follows:
“Unless otherwise provided in an employment agreement between the Participant
and IKON that has been properly approved by IKON in accordance with established
policy, if the Participant has a Separation From Service prior to the

 



--------------------------------------------------------------------------------



 



date for any portion of the matching contributions credited to the Participant’s
IKON index account to have vested as described above, the matching contributions
that have not vested as of such date shall be forfeited and the Participant
shall not be entitled to receive a distribution of shares of IKON common stock
relating to any forfeited matching contributions; provided, however, that (i) if
the Participant has a Separation From Service on account of death or Disability,
all of the Participant’s unvested matching contributions shall become vested as
of the date the Participant’s Separation From Service on account of death or
Disability; or (ii) if a Change in Control (as defined below) occurs while the
Participant is employed by IKON, all of the Participant’s unvested matching
contributions shall become vested on the date of the Change in Control.”
5. In all respects not modified by this Amendment 2007-1, the Executive Plan is
hereby ratified and confirmed.
     IN WITNESS WHEREOF, the Board has executed this amendment to the Executive
Plan, this 27th day of November, 2007.

                  IKON OFFICE SOLUTIONS, INC.
 
           
 
  By:   /S/ KATHLEEN M. FORTEBONO    
 
           
 
           
 
  Its:   Plan Administrator    
 
           

 